         Case 3:13-cv-30125-PBS Document 426 Filed 11/23/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

____________________________________
                                          )
Mark Anthony REID, et al., on behalf of   )
themselves and others similarly situated, )                 Case No. 3:13-cv-30125-PBS
                                          )
Plaintiffs-Petitioners,                   )
                                          )
v.                                        )
                                          )                 November 23, 2018
Christopher DONELAN, Sheriff,             )
Franklin County, MA, et al.,              )
                                          )
Defendants-Respondents.                   )
____________________________________ )

    PLAINTIFFS’ MOTION FOR ENTRY OF PROPOSED SCHEDULING ORDER

       Plaintiff-Petitioner Leo Felix Charles, through undersigned counsel, hereby moves for

entry of the proposed scheduling order on his individual Petition for Writ of Habeas Corpus and

Complaint for Declaratory and Injunctive Relief.

       This Court granted Plaintiffs’ motion to allow Mr. Charles to join the case as an

additional Plaintiff-Petitioner on October 23, 2018, ECF 416, which he promptly did upon filing

the First Amended Complaint. ECF 421. The Court also denied Plaintiffs’ Motion for Summary

Judgment for the class without prejudice, ECF 418, and set a briefing schedule for summary

judgment motions on behalf of the class, with an opening brief due March 30, 2019, after the

completion of limited discovery. ECF 420. By this motion, Mr. Charles requests a scheduling

order to proceed on the individual claims presented in his Petition for Writ of Habeas Corpus.

       In the course of the proceedings of this case, Judge Ponsor previously set a briefing

schedule and adjudicated a Motion for Summary Judgment brought on behalf of an individual

named plaintiff, Mark Reid, ECF 80, months before Judge Ponsor adjudicated claims brought on
         Case 3:13-cv-30125-PBS Document 426 Filed 11/23/18 Page 2 of 3



behalf of the class. ECF 142. Just as Judge Ponsor allowed Mr. Reid to seek individual habeas

relief in advance of an adjudication of the class claims, so too does Mr. Charles request a similar

scheduling order.

       Defendants have already detained Mr. Charles for approximately nine months, since

February 2018, and his detention will likely last for one year or more before briefing is

completed and the Court has had an opportunity to rule. He seeks a scheduling order in order to

proceed in his constitutional claims for relief from mandatory, prolonged detention without a

bond hearing.

       A proposed order accompanies this motion. Defendants oppose this motion.

November 23, 2018

Respectfully submitted,

/s/ Michael Wishnie

Erin Drake, Law Student Intern                Anant K. Saraswat (BBO# 676048)
Clare Kane, Law Student Intern                Wolf, Greenfield & Sacks, P.C.
Aseem Mehta, Law Student Intern*              600 Atlantic Avenue
Amber Qureshi, Law Student Intern             Boston, MA 02210
Marisol Orihuela†                             Tel: 617-646-8000
Michael Wishnie (BBO# 568654)                 Fax: 617-646-8646
Jerome N. Frank Legal Svcs. Org.              anant.saraswat@wolfgreenfield.com
P.O. Box 209090
New Haven, CT 06520                           Michael K.T. Tan†
Phone: (203) 432-4800                         ACLU Immigrants’ Rights Project
Fax: (203) 432-1426                           125 Broad Street, 18th Floor
marisol.orihuela@ylsclinics.org               New York, NY 10004
michael.wishnie@ylsclinics.org                212-519-7848 (p)
                                              212-549-2654 (f)
Ahilan T. Arulanantham†                       mtan@aclu.org
ACLU Immigrants’ Rights Project
1313 West 8th Street                          Counsel for Plaintiffs
Los Angeles, CA 90017
                                              *
213-977-5211                                      Law student appearance forthcoming.
                                              †
aarulanantham@aclusocal.org                       Admitted pro hac vice.
         Case 3:13-cv-30125-PBS Document 426 Filed 11/23/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE
       I hereby certify that, on November 23, 2018, a copy of the foregoing PLAINTIFFS’

MOTION FOR ENTRY OF PROPOSED SCHEDULING ORDER was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

email to all parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the court’s CM/ECF system.



Dated: November 23, 2018

                                             Respectfully submitted,

                                             /s/ Marisol Orihuela
                                             Marisol Orihuela
                                             Jerome N. Frank Legal Services Organization
                                             P.O. Box 209090
                                             New Haven, CT 06520
                                             P: (203) 432-4800
                                             F: (203) 432-1426
